LEVET, District Judge.
Motion is made by plaintiffs for an order directing that a commission be issued to examine certain witnesses upon written interrogatories. All witnesses whose statements are sought are physicians who treated plaintiffs and who live in the City of Philadelphia.
The cause of action arose in the State of New York. The plaintiffs were and are residents of Philadelphia. The defendant Jesse Cobb is also a resident of Philadelphia. The defendant Kingsway Transports, Limited is a corporation having its principal place of business in Montreal, Canada, and the defendant Roberge is a citizen of Canada.
The attorney for the defendants Kingsway Transports, Limited and Ro-berge is content with written interrogatories but wishes to submit cross-interrogatories. The attorneys for the de*358fendant Cobb object to written interrogatories and seek an open commission.
Under the circumstances it is my opinion that written interrogatories are unsatisfactory and that an open commission should issue. In this case each party should bear the respective expense of attendance in Philadelphia for such examinations.
Accordingly, the motion made by plaintiffs to issue written interrogatories is denied and it is directed that an open commission issue upon which each party shall bear the respective expense of attendance.
Settle order on notice.